Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00498-CR

                                   Benjamin ELIAS,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 427052
                         Honorable Scott Roberts, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 3, 2015.


                                            _____________________________
                                            Patricia O. Alvarez, Justice